677 S.E.2d 844 (2009)
Jamal Kareem STOKES
v.
Ricky ANDERSON, Superintendent of Pasquotank Correctional.
No. 188P09.
Supreme Court of North Carolina.
May 12, 2009.
Jamal K. Stokes, Pro Se.
Robert Montgomery, Special Deputy Attorney General, for State of NC.
Prior report: 188 N.C.App. 167, 654 S.E.2d 834.

ORDER
Upon consideration of the application filed by Plaintiff on the 11th day of May 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 12th day of May 2009."